         Case: 4:20-cv-00110-JMV Doc #: 11 Filed: 07/20/20 1 of 1 PageID #: 38




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION

LOUIS ROBINSON                                                                          PLAINTIFF

V.                                                     CIVIL ACTION NO. 4:20-CV-00110-JMV

MISSISSIPPI DEPARTMENT OF CORRECTION, et al.                                        DEFENDANTS

                                              ORDER

       This matter comes before the court upon the plaintiff’s motion [10] seeking discovery of

information related to his underlying claims in this case. Specifically, the plaintiff requests that

he be granted “subpoena authority” to subpoena certain information from the defendants. The

plaintiff, however, advances absolutely no argument as to why this requested information is

needed. Moreover, this matter is set for a Spears hearing on December 8, 2020. Until such time

as the Spears hearing is held and a determination is reached as to whether the plaintiff’s action

should proceed, the court finds the instant request to be premature. Accordingly, the plaintiff’s

motion [10] is DENIED.

       SO ORDERED, this the 20th day of July, 2020.


                                                      /s/ Jane M. Virden
                                                      JANE M. VIRDEN
                                                      UNITED STATES MAGISTRATE JUDGE
